After further consideration of this case, we are satisfied with the decision hereinbefore made in Bank, and with the opinion hereinbefore delivered by Mr. Justice Shaw (see post, p. 626), and that for the reasons given in that opinion, the decree of distribution appealed from should be affirmed. It may be well to say, however, that it is not stated in that opinion that there are two different or inconsistent rules in the cases of the Cityof Pasadena v. Stimson, 91 Cal. 249, and Darcy v. Mayor, 104 Cal. 642, — as intimated in one of the petitions for rehearing. In the Pasadena case, while it was held that the statutory provision there in question was unconstitutional, the general rule was stated to be that a law "is general and constitutional when it applies equally to all persons embraced in a class founded upon some natural or intrinsic or constitutional distinction." This clause was quoted in the opinion of Mr. Justice Shaw, and the expression in the latter opinion, that "We are of the opinion that this case comes within the first rule, and not within the qualification last stated," clearly means only that the case at bar comes within the general rule stated in City of Pasadena v.Stimson, and is not within the principle of the exceptions which are held both in the Pasadena case and in Darcy v. Mayor to be unconstitutional. It may be further said, in response to the contention that the law in question is violative of the fourteenth amendment to the federal constitution, that if, as we hold, it is not forbidden by the constitution of this state, it is for like reasons not violative of the federal constitution. Federal courts have held that provisions of state statutes which make unwarranted distinctions and discriminations contravene the principle of equality declared in the fourteenth *Page 626 
amendment; but in Magoun v. Illinois etc. Bank, 170 U.S. 283, andGulf etc. v. Ellis, 165 U.S. 150, — cited by counsel, — the rule as to what is and what is not unwarranted classification is substantially the same as that heretofore declared by this court.
The part of the decree of distribution appealed from is affirmed.
The following is the decision and opinion above referred to and adopted, which was rendered by the court in Bank, on November 27, 1903: —